Citation Nr: 0837255	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
March 1991 rating decision; the veteran did not appeal the 
decision.  

2.  Evidence received since the March 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hearing loss.  

3.  The preponderance of the evidence is against finding that 
tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied a claim for 
service connection for  hearing loss is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991, West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (1990, 2007).

2.  New and material evidence has not been submitted and the 
claim for service connection for hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3.  Tinnitus was not incurred in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2006 and April 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established in 
both notification letters. Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
October 2006 notice letter included the criteria for 
reopening the previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection for 
that which was found insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Hearing Loss

In an October 1980 decision, the RO denied the veteran's 
claim for service connection for hearing loss.  Then in a 
March 1991 rating decision, the RO again denied the veteran's 
claim of service connection for hearing loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  Thus, the March 1991 rating 
decision became final because the veteran did not file a 
timely appeal.

The claim of entitlement to service connection for hearing 
loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in August 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service treatment records.  In denying the veteran's 
service connection claim, the RO noted that service treatment 
records were negative for any complaints or treatment for 
hearing loss and hearing loss did not manifest within the 
presumptive period.  

The Board finds that the evidence received since the last 
final decision does not  relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for hearing loss 
includes additional post-service treatment records, a VA 
examination report, and hearing transcript with a Decision 
Review Officer (DRO).  Of significance is a December 2006 VA 
audiology examination report which noted mild to moderate 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
After reviewing the claims folder in conjunction with 
evaluation of the veteran, the examiner opined that it was 
less likely than not that the veteran's unprotected military 
noise exposure contributed to his current hearing loss.  The 
examiner noted that a functional component was suspected with 
the pure tone thresholds and speech recognition scores 
obtained that day because the veteran's initial responses 
were elevated in comparison to final documented thresholds 
that were previously conducted a few months before.  She 
observed that there should not be any significant change in 
hearing from that audiogram; the veteran's responses during 
speech recognition testing were not typical errors seen with 
his type of hearing loss but were rhyming responses.  
However, even taking into account that a functional component 
may change the examination thresholds obtained that day, the 
examiner indicated that she would not change her opinion as 
to the relationship of hearing loss and military noise 
exposure. The rationale for the examiner's opinion was that 
the veteran's hearing was normal at service entry and 
discharge.  Additionally, the veteran testified at his August 
2007 hearing with a DRO that he and his wife began to notice 
problems with his hearing in the late 1980's to 1990's. 

The veteran has not submitted competent evidence that he 
incurred hearing loss  during service.  None of the evidence 
submitted demonstrates hearing loss in service or a 
relationship between current hearing loss and service.  Upon 
review of the claims folder and evaluation of the veteran, 
the VA examiner specifically indicated that there was no 
relationship between hearing loss and service noise exposure.  
Furthermore, the veteran himself testified that the onset of 
hearing loss was about 20 years after service discharge.  
Accordingly, the additional evidence does not raise a 
reasonable possibility of substantiating the claim since 
there is still not competent evidence of hearing loss in 
service or of evidence linking current hearing loss to active 
duty.  Without such evidence, the claim for service 
connection for hearing loss cannot be reopened.  See 38 
C.F.R. § 3.156(a). 

Tinnitus

The veteran essentially contends that he has tinnitus related 
to service.  He asserts and testified at the August 2007 
hearing that he preformed his duties (firing rifles) without 
hearing protection and has had tinnitus ever since service.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

The veteran currently has tinnitus as noted in the December 
2006 VA examination report and VA treatment records.  

The veteran's Form DD 214 reflects his military occupational 
specialty (MOS) as an Infantry Direct Fire Crewman.  However, 
service treatment records, including the examination at 
service discharge, are negative for any complaints or 
findings of tinnitus.  The first documented finding of 
tinnitus in the record is in a July 2006 VA treatment record.  

VA afforded the veteran an examination in December 2006 for 
which the claims folder was reviewed in conjunction with the 
evaluation.  The examiner noted that tinnitus manifested many 
year ago.  In noting a diagnosis of tinnitus, the examiner 
opined that it was less likely than not that the veteran's 
unprotected military noise exposure contributed to his 
current tinnitus.  The rationale for the examiner's opinion 
was that the veteran's hearing was normal at service entry 
and discharge.   

Based upon review of the evidence, the Board finds that 
service connection for tinnitus is not warranted.  There is 
no competent medical evidence that current tinnitus is 
related to service.  Service treatment records are negative 
for any complaints or findings of tinnitus.  Despite the 
December 2006 VA examination report's statement that tinnitus 
was initially reported many years ago, the first documented 
indication of tinnitus in the record is not until July 2006.  
This is 35 years after service discharge.  Audiology reports 
dated in the 1980's make no mention of tinnitus.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between current tinnitus and service.  In fact, the 
December 2006 VA examiner specifically noted that tinnitus 
was less likely related to service.  Thus, the criteria for 
service connection are not met.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has tinnitus related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss, the appeal is denied. 

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


